     Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 1 of 11 PageID #:1




                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

BERTHOLD L.L.C. and
BERTHOLD TYPE GROUP LLC

                       Plaintiffs,
                                               Case No. _____________________
           v.
                                               Trial by Jury Demanded
KRYTON INTERNATIONAL INC.,

                       Defendant.


                                       COMPLAINT

      Plaintiffs Berthold L.L.C. and Berthold Type Group LLC (“Plaintiffs”) allege the

following against Defendant Kryton International Inc. (“Defendant”):

                                     INTRODUCTION

      1.        This is a copyright infringement case, involving the unauthorized use of at

least ten of Plaintiffs’ Akzidenz-Grotesk computer programs.

      2.        Plaintiffs are a software company and type foundry, meaning they create

and license computer programs that produce scalable font output on a computer screen

or printer. Relevant here are Plaintiffs’ programs for the iconic Akzidenz-Grotesk

typeface, which they have licensed to tens of thousands of companies, including many of

the most recognizable brands in the world.

      3.        Like those other brands, Defendant wanted to use Plaintiffs’ iconic

Akzidenz-Grotesk font programs for its logo, marketing content, and other materials, but

it did not want to pay the license fee for those uses. So, Defendant procured copies of at

least eleven of Plaintiffs’ computer programs and used them anyway.



                                            -1-
     Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 2 of 11 PageID #:2




       4.     Plaintiffs only bring this action after Defendant ignored their repeated

attempts to resolve the dispute amicably and were rebuffed.

                            JURISDICTION AND VENUE

       5.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a) as this case arises under the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.

       6.     Jurisdiction and venue are proper in this District pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to the claim

occurred in this District, Defendant consented to jurisdiction and venue in this District,

and Defendant has transacted business within this District.

                                     THE PARTIES

       7.     Berthold L.L.C. is an Illinois limited liability company and the sole owner of

the computer programs at issue in this dispute, including the copyright interest therein.

       8.     Berthold Type Group LLC is a Delaware limited liability company, an

affiliate of Berthold L.L.C., and the beneficial owner of the exclusive right to license

Berthold L.L.C.’s copyrighted font programs.

       9.     Upon information and belief, Defendant is a Canadian corporation

headquartered at 1645 East Kent Avenue, Vancouver, British Columbia, V5P 2S8 Canada.

                              FACTUAL ALLEGATIONS

1.     Plaintiffs’ Intellectual Property

       10.    Plaintiffs develop and license computer programs that render scalable

typefaces or “fonts” on a computer screen or printer.

       11.    Plaintiffs’ computer programs constitute valuable intellectual property, the

licensing of which forms the core of their longstanding business.




                                           -2-
     Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 3 of 11 PageID #:3




      12.    Plaintiffs’ most popular products are their computer programs for the

famous Akzidenz-Grotesk typeface, which has been called “probably the best typeface ever

designed”1 and which Plaintiffs have licensed to tens of thousands of customers

worldwide, including the American Red Cross, the NBC Nightly News, Disney, Fox, ESPN,

and many others. As one example, the American Red Cross licensed the right to use one

of Plaintiffs’ Akzidenz-Grotesk computer programs in its official logo:




      13.    Plaintiffs own a total of 174 unique computer programs for the Akzidenz-

Grotesk typeface, including the following:

             (1)   Akzidenz-Grotesk Pro Light, TX 6-380-799

             (2) Akzidenz-Grotesk Pro Light Italic, TX 6-380-800

             (3) Akzidenz-Grotesk Pro Regular, TX 6-380-794

             (4) Akzidenz-Grotesk Pro Italic, TX 6-380-793

             (5)   Akzidenz-Grotesk Pro Medium, TX 6-380-792

             (6) Akzidenz-Grotesk Pro Medium Italic, TX 6-380-795

             (7)   Akzidenz-Grotesk Pro Bold, TX 6-380-796

             (8) Akzidenz-Grotesk Pro Bold Italic, TX 6-380-797

             (9) Akzidenz-Grotesk Pro Super, TX 6-380-798

             (10) Akzidenz-Grotesk Pro Super Italic, TX 6-380-786




1See Domenic Lippa, The 10 Best Fonts, The Guardian (Sept. 14, 2013) available at
www.theguardian.com/theobserver/gallery/2013/sep/14/the-10-best-fonts.

                                             -3-
      Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 4 of 11 PageID #:4




       14.     True and correct copies of the copyright registration certificates for the

above-listed computer programs are attached as Exhibit 1.2

       15.     Another popular line of computer programs created and licensed by

Plaintiffs are the programs to render the Imago typeface.

       16.     Plaintiffs have secured copyright registrations for the Imago computer

programs, including for the program entitled “Imago Extra Bold Std.,” which was assigned

U.S. Copyright Registration No. TX 6-465-040.

       17.     A true and correct copy of the copyright registration certificate for the

above-listed computer program is attached as Exhibit 2.

       18.     Each of the computer programs listed above is an original work of

authorship, fixed in a tangible medium of expression, which was registered with the

United States Copyright Office within five years of its first publication and prior to the

infringing acts giving rise to this litigation.

       19.     In line with industry norms, Plaintiffs do not sell their computer programs.

Rather, Plaintiffs license the use of their programs to paying customers under detailed

contractual agreements.

       20.     Plaintiffs offer three types of licenses: the Basic Desktop License, the Basic

Web Font License, and the Enterprise License; but only two are relevant here, the Basic

Desktop License and the Enterprise License.




2 The 10 Akzidenz-Grotesk PRO font programs were first published in 2006 in their most
complete version including both Western Latin + Central European Character sets. Per Section
512.2(A) of the Compendium of the U.S. Copyright Office Practices, each of the ten (10) Akzidenz-
Grotesk Std (Western Latin) font programs used by Defendant are protected by the corresponding
PRO copyright registration.

                                              -4-
     Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 5 of 11 PageID #:5




       21.    A Basic Desktop License only permits paying customers to use Plaintiffs’

computer programs to create internal business documents, such as company guidelines,

policy statements, or internal memoranda. After a customer pays for a Basic Desktop

License, it receives a downloadable copy of each computer program covered by the license,

which the customer may install on up to five computers at one location.

       22.    Customers that require any rights beyond the limited uses permitted by the

Basic Desktop License or Plaintiffs’ similar Basic Web Font License for online content

must purchase an Enterprise License.

       23.    Plaintiffs only offer Enterprise Licenses through direct negotiations, and the

license fee depends on each customer’s specific needs, including the types of uses that will

be permitted, the number of locations where the programs can be installed, and the

number of users who will have access.

       24.    For instance, an Enterprise License may allow a particular customer to use

Plaintiffs’ computer programs in videos, mobile applications, digital publishing materials,

web banners, electronic displays, company logos and more, all uses which are not granted

and indeed expressly prohibited by the Basic Desktop License.

       25.    Plaintiffs’ websites and licensing agreements have unequivocal statements

putting licensees and the general public on notice that an Enterprise License is required

to create anything other than internal company documents on up to five computers at one

location, and anyone who purchases a Basic Desktop License from Plaintiffs affirmatively

agrees to the terms of the license before the transaction can be completed.




                                           -5-
      Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 6 of 11 PageID #:6




2.     The Infringement

       26.    Plaintiffs contacted Defendant in early 2021 after discovering that it was

using at least ten Akzidenz-Grotesk computer programs in an unauthorized fashion

without an Enterprise License.

       27.    Plaintiffs later discovered that Defendant was also using at least one of

Plaintiffs’ Imago computer programs in an unauthorized fashion without an Enterprise

License.

       28.    On information and belief, Defendant published at least one “Brand

Standards Manual” indicating that Akzidenz-Grotesk was the “primary font” for “all

external printed materials, such as brochures, advertising, packaging, and case studies.”

       29.    Defendant’s agents admitted that Defendant was using Plaintiffs’ computer

programs. See Exhibit 3 (a selection of emails between the parties) at p. 1.

       30.    Defendant’s agents claimed that Defendant purchased a license “many years

ago,” but they acknowledged it was not an Enterprise License. See Exhibit 3 at pp. 1–2.

       31.    Defendant’s agents requested information about what would be covered by

the “upgrade,” advising that they wanted to use Plaintiffs’ software for at least three

different types of content that would require an Enterprise License. See Exhibit 3 at p. 3.

       32.    Plaintiffs attempted to resolve the matter in good faith, but Defendant

became unresponsive, ignoring multiple emails from Plaintiffs and their counsel.

                      COUNT I—COPYRIGHT INFRINGEMENT

       33.    Plaintiffs incorporate by reference the allegations of paragraphs 1–32 as if

fully set forth herein.




                                           -6-
     Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 7 of 11 PageID #:7




       34.    Defendant and its agents used various computer programs owned by

Plaintiffs without purchasing an appropriate license, including the following works that

are validly registered with the U.S. Copyright Office:

              (1)   Akzidenz-Grotesk Pro Light, TX 6-380-799

              (2) Akzidenz-Grotesk Pro Light Italic, TX 6-380-800

              (3) Akzidenz-Grotesk Pro Regular, TX 6-380-794

              (4) Akzidenz-Grotesk Pro Italic, TX 6-380-793

              (5) Akzidenz-Grotesk Pro Medium, TX 6-380-792

              (6) Akzidenz-Grotesk Pro Medium Italic, TX 6-380-795

              (7) Akzidenz-Grotesk Pro Bold, TX 6-380-796

              (8) Akzidenz-Grotesk Pro Bold Italic, TX 6-380-797

              (9) Akzidenz-Grotesk Pro Super, TX 6-380-798

              (10) Akzidenz-Grotesk Pro Super Italic, TX 6-380-786

              (11) Imago Std Extrabold, TX 6-465-040

       35.    Defendant infringed Plaintiffs’ exclusive rights under 17 U.S.C. § 106, since

the act of using Plaintiffs’ Akzidenz-Grotesk computer programs necessarily involved

creating copies of those programs and publicly displaying their output.

       36.    In addition, Defendant infringed Plaintiffs’ exclusive rights under 17 U.S.C.

§ 106 by distributing unsecured copies of documents and other materials containing

embedded copies of Plaintiffs’ computer programs.

       37.    These acts were undertaken knowingly, willfully, and with intent because

Defendant wanted to use Plaintiffs’ iconic computer programs without paying the

customary licensing fee.




                                           -7-
      Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 8 of 11 PageID #:8




       38.    Plaintiffs have been damaged as a result of Defendant’s infringement, which

deprived Plaintiffs of valuable licensing revenue and diluted the value of Plaintiffs’

computer programs, and they are therefore entitled to recover either their actual damages

and Defendant’s profits or statutory damages, pursuant to 17 U.S.C. § 504.

       39.    Because Plaintiffs’ computer programs were distributed in an uncontrolled

manner, they may have been provided to or obtained by third parties, which further harms

Plaintiffs’ licensing business and dilutes the value of its computer programs.

       40.    Defendant’s infringement caused and is continuing to cause irreparable

harm, for which Plaintiffs have no adequate remedy at law, which will continue to occur

unless this Court enjoins Defendant from continuing to infringe Plaintiffs’ copyrighted

works, pursuant to 17 U.S.C. § 502.

       41.    Plaintiffs are entitled to an Order impounding and compelling the

destruction of all materials used or created in violation of its exclusive rights under

copyright, pursuant to 17 U.S.C. § 503.

       42.    Plaintiffs are also entitled to an Order awarding their reasonable attorneys’

fees and costs incurred as a result of the infringement pursuant to 17 U.S.C. § 505.

                 COUNT II—BREACH OF LICENSE AGREEMENT

       43.    Plaintiffs incorporate by reference the allegations of paragraphs 1–42 as if

fully set forth herein.

       44.    On information and belief, Defendant or an agent acting on Defendant’s

behalf entered into a binding contract with Plaintiffs in the form of a Basic Desktop

License.

       45.    Plaintiffs performed their obligations under the Basic Desktop License.




                                           -8-
      Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 9 of 11 PageID #:9




       46.    Plaintiffs’ Basic Desktop License includes a termination clause at Paragraph

11(b) indicating that the license rights would “immediately and automatically terminate

without notice if [Defendant] fail[ed] to comply with any term or condition of this

Agreement.”

       47.    Defendant violated the terms of the Basic Desktop License by, inter alia,

using Plaintiffs’ computer programs to create documents and materials that were

prohibited by the Basic Desktop License and only permitted by an Enterprise License.

       48.    On information and belief, Defendant also installed Plaintiffs’ programs on

more than five computers.

       49.    As a direct and proximate result of Defendant’s breaches of the License

Agreement, Plaintiffs have suffered actual damages in an amount to be determined.

       50.    Under the Paragraph 15 Basic Desktop License, Defendant agreed that any

disputes arising out of or related to that agreement would be resolved in the Circuit Court

of Cook County, Illinois or the United States District Court for the Northern District of

Illinois.

       51.    Under the terms of the Basic Desktop License, Plaintiffs are entitled to

equitable relief, damages, costs, and attorneys’ fees as a result of Defendant’s breach.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request and pray that this Court will:

       A.       Enter judgment in favor of Plaintiffs, finding that Defendant willfully

infringed the copyrights in Plaintiffs’ computer programs, and to the extent it purchased

a Basic Desktop License, it willfully breached that agreement;

       B.     Permanently enjoin Defendant, its officers, directors, principals, agents,

employees, successors, assigns, and all those in active concert or participation with


                                           -9-
    Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 10 of 11 PageID #:10




Defendant from imitating, copying, distributing, or making unauthorized use of Plaintiffs’

copyrighted computer programs;

      C.     Order Defendant to deliver for destruction at Defendant’s expense all copies

of Plaintiffs’ copyrighted computer programs, any unauthorized derivative works based

upon Plaintiffs’ copyrighted computer programs, and any materials created through the

unauthorized use of Plaintiffs’ copyrighted computer programs or unauthorized derivative

versions of Plaintiffs’ copyrighted computer programs, together with any and all computer

files, computer programs, or storage mediums on which any of the foregoing may be held;

      D.       Direct Defendant to pay Plaintiffs’ damages, which at Plaintiffs election,

shall be an amount representing either: (1) Plaintiffs’ actual damages and the additional

profits Defendant obtained as a result of the infringement; or (2) statutory damages.

      E.       Direct that Defendant be required to pay Plaintiffs’ attorneys’ fees, and

costs resulting from the infringement of Plaintiffs’ copyrighted computer programs and

the breach of any Basic Desktop License it may have purchased;

      F.       Direct that Defendant be ordered to make a written report within a

reasonable period of time to be filed with the Court detailing the manner of compliance

with the requested injunctive and mandatory relief above;

      G.     Award Plaintiffs the costs of this action together with prejudgment interest,

reasonable costs, and attorneys’ fees; and

      H.     Award Plaintiffs such other relief as the Court may deem just and proper.

                            DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury of all claims so triable.




                                             - 10 -
  Case: 1:21-cv-03652 Document #: 1 Filed: 07/09/21 Page 11 of 11 PageID #:11




Dated: July 9, 2021                   BERTHOLD L.L.C., et al.

                                     By: /s/ Peter S. Lubin
                                     One of their attorneys

                                     Peter S. Lubin
                                     Patrick D. Austermuehle
                                     LUBIN AUSTERMUEHLE, PC
                                     360 West Butterfield Road, Suite 325
                                     Elmhurst, IL 60126
                                     (630) 333-0333
                                     peter@l-a.law
                                     patrick@l-a.law


                                      Adam Kessel (Kessel@FR.com)
                                      Jon Jekel (Jekel@FR.com)
                                      FISH & RICHARDSON P.C.
                                      One Marina Park Drive
                                      Boston, MA 02210
                                      Telephone: (617) 542-5070
                                      Facsimile: (617) 542-8906


                                      Terrence Buehler
                                      Law Offices of Terrence Buehler
                                      19 S. LaSalle, Suite 702
                                      Chicago, IL 60606
                                      (312) 371-4385
                                      tbuehler@tbuehlerlaw.com




                                     - 11 -
